Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 15 and 17
b.	Pending: 1-20
	Claims 1 and 15-18 have been amended.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Specification
The new title is reviewed and accepted by examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (HUAWEI TECH CO LTD; UNIV HUAZHONG SCIENCE TECH) in view of (Corum et al. (US 10559893) and Zuber (DE 10145271).

Regarding independent claim 1, Wen discloses an apparatus (Figs. 1-10) comprising: 
a memristor (Fig. 3 and pg:16 describes memristor); 
circuitry for wirelessly receiving, from another apparatus, a time-varying signal (Fig. 3 and pg:16 describes unit 310 receiving a voltage signal from unit 330); 
circuitry for enabling (Fig. 3 shows that there are switches), responsive to the received time-varying signal, provision of one or more pulses to the memristor to change an electrical characteristic of the memristor (Claim 1 and pg:17 describes changing resistance value of the memristor); 
circuitry for wirelessly signaling to the other apparatus when the electrical characteristic of the memristor reaches a threshold value (Claims 1-2 and pg:16-17 describes resistance value being converted to voltage/current and crossing a threshold value) and,
in response to the electrical characteristic of the memristor reaching the threshold value, for determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset; and
circuitry for re-setting the electrical characteristic of the memristor (Fig. 3 and pg:17 describes reset unit 320 with the memristor connected, for controlling memristor resistance value).
Wen does not explicitly show wireless communication; and in response to the electrical characteristic of the memristor reaching the threshold value, for determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset;

However, Corum teaches wireless communication (Fig. 21 and col:47; line:34-64 describes that computing device 418 may receive notice of an incoming pulse through the communication networks discussed, or other wired or wireless communications such as a data signal, including for example a data signal sent by varying the field strength of the guided surface wave at some time before the pulse), and
Zuber teaches in response to the electrical characteristic of the memristor reaching the threshold value, for determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset (Figs. 5-6. Table 1 and Specification describes that associated PSV value is determined from the time period dt since the last reset until the upper or lower threshold value is reached).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Corum and Zuber to Wen such that there are wireless communication, and in response to the electrical characteristic of the memristor reaching the threshold value, for determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset in order to provide guided surface wave receive structure with a pulse protection circuit as taught by Corum (Fig. 21 and corresponding section of the specification) and to provide with an improved device and an improved method for energy management as taught by Zuber (Disclosure) respectively.

Regarding claim 2, Wen, Corum and Zuber together disclose all the elements of claim 1 as above and through Wen further
 the circuitry for enabling, responsive to the received time-varying signal, provision of one or more pulses is configured to provide, responsive to the received time-varying signal, a periodic sequence of pulses (pg:19-20 describes because the resistance value change of the applied voltage of the memristor of different duration of different, so the input voltage signal can be programmable pulse signal, according to the needs of the user can be the resistance of the memristor, determining the pulse duration of the signal, namely the identification of the pulse signal of the high level or low level of a continuing time, so as to change the resistance of the memristor), 
wherein the circuitry for re-setting the electrical characteristic of the memristor is configured to reset the electrical characteristic of the memristor to a first resistance value (pg:20 describes that resistance of the memristor needs to be changed, thereby changing the memristor conductance when, first open single pole single throw switch, and then the single pole double throw switch is placed at one side of the reset unit, namely on reset unit with the memristor connection, the input of the reset unit receiving the negative voltage signal or the forward voltage signal, the negative voltage signal or the forward voltage signal to control the resistance value of the resistance value of the memristor achieve memristor the maximum value or the minimum value), 
wherein the circuitry for wirelessly signalling is configured to wirelessly signal when the resistance of the memristor reaches the threshold value (claims 1-2 and pg:16-17 describes resistance value being converted to voltage/current and crossing a threshold value), and 
Examiner takes official notice that “wherein the number of pulses provided to the memristor to change the resistance of the memristor from the first resistance value to reach the threshold value is a temperature indicator” is known phenomena of memristors.

Regarding claim 3, Wen, Corum and Zuber together disclose all the elements of claim 2 as above and through Wen further
the first resistance value is greater than the threshold value and each provided pulse reduces a resistance of the memristor (Claim 1 describes mechanism of either reducing resistance value or increasing it).
Regarding claim 4, Wen, Corum and Zuber together disclose all the elements of claim 1 as above and through Wen further
the received time-varying signal is a regular periodic signal used as a synchronisation signal (pg:20 describes that when the tri-state gate when the resistance is adjusted unit, can be done through the control terminal of the tri-state control of the on-time, can control a tri-state gate the input end of the input voltage signal and the duration of, for example, the current to be achieved by the memristor resistance of the applied voltage required for the duration of time is 5 seconds, but the resistance is adjusted the input end of the input voltage signal cycle of 10 seconds, at this moment can use a tri-state gate as the resistance is adjusted unit, a tri-state gate the control end of the control input can be the input voltage signal sustained 5 seconds later, control the resistance value of the output of the adjusting unit in the high impedance state, namely the control end of the input voltage is lower than the turn-on voltage of a tri or 0, in this case, the adjusting unit is equivalent to the resistance value of the resistor is connected of the past does not have, therefore memristor resistance value of the external voltage can be maintained for 5 seconds to achieve the resistance value, i.e. the tri-state gate can conveniently control the memristor of the duration of the applied voltage, simplified memristor resistance adjustment process).
Regarding claim 5, Wen, Corum and Zuber together disclose all the elements of claim 1 as above and through Corum further
a resonant electrical circuit configured to provide at least part of the circuitry for wirelessly receiving, from another apparatus, the time-varying signal and at least part of the circuitry for wirelessly signalling to the other apparatus when the electrical characteristic of the memristor reaches the threshold value (Fig. 21 and col:47; line:34-64 describes that computing device 418 may receive notice of an incoming pulse through the communication networks discussed, or other wired or wireless communications such as a data signal, including for example a data signal sent by varying the field strength of the guided surface wave at some time before the pulse).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Corum to modified Wen such that a resonant electrical circuit configured to provide at least part of the circuitry for wirelessly receiving, from another apparatus, the time-varying signal and at least part of the circuitry for wirelessly signalling to the other apparatus when the electrical characteristic of the memristor reaches the threshold value in order to provide guided surface wave receive structure with a pulse protection circuit as taught by Corum (Fig. 21 and corresponding section of the specification).

Regarding claim 6, Wen, Corum and Zuber together disclose all the elements of claim 5 as above and through Wen further
Examiner takes official notice that “an impedance of the resonant circuit is modified when the electrical characteristic of the memristor reaches the threshold value” is known phenomena.

Regarding claim 8, Wen, Corum and Zuber together disclose all the elements of claim 1 as above and through Wen further
the one or more pulses are square wave pulses that have a fixed amplitude and a fixed width (pg:19-20 describes because the resistance value change of the applied voltage of the memristor of different duration of different, so the input voltage signal can be programmable pulse signal, according to the needs of the user can be the resistance of the memristor, determining the pulse duration of the signal, namely the identification of the pulse signal of the high level or low level of a continuing time, so as to change the resistance of the memristor).

Regarding claim 9, Wen, Corum and Zuber together disclose all the elements of claim 1 as above and through Wen further
 a pulse generator wherein pulse generation is enabled by and synchronised to the time-varying signal (pg:19-20).

Regarding claim 10, Wen, Corum and Zuber together disclose all the elements of claim 1 as above and through Wen further
configured to operate in a first sensing mode or a second re-set mode, wherein during the first sensing mode the apparatus is configured to alternately (i) provide a fixed number of one or more controlled pulses of a first polarity to the memristor to change an electrical characteristic of the memristor in a first sense; and (ii) measure the electrical characteristic of the memristor and, if the electrical characteristic of the memristor has reached the threshold value, wirelessly signal to the other apparatus that the electrical characteristic of the memristor has reached the threshold value and then switch from the first sensing mode to the second re-set mode for re-setting the electrical characteristic of the memristor, and wherein during the second re-set mode the apparatus is configured to re-set the electrical characteristic of the memristor, wherein re-setting the electrical characteristic of the memristor comprises repeatedly providing a pulse of a second polarity to the memristor to change an electrical characteristic of the memristor in a second sense (Claim 1-3, Fig. 3 and corresponding sections describe providing pulses to change electrical characteristic of the memristor and when it crosses a threshold point, reset the memristor).

Regarding claim 11, Wen, Corum and Zuber together disclose all the elements of claim 1 as above and through Wen further
a circuit comprising a plurality of switches (Fig. 3 shows plurality of switches) that are configurable to: a first configuration for applying a pulse of a first sense to the memristor (Fig. 3 shows unit 330 that supplies pulse) or a second configuration for measuring the electrical characteristic of the memristor (measuring is inherently present as claim 1-3 and specification describes crossing a threshold value of the memristor)  or a third configuration for repeatedly applying a pulse of a second sense to the memristor (Fig. 3 shows unit 320), wherein the plurality of switches comprise at least one switch, controlled by the time-varying signal, for switching between the first configuration and the second configuration and at least one switch, actuated when the electrical characteristic of the memristor reaches the threshold value, for switching to the third configuration (Fig. 3 shows double pole double throw switch).

Regarding claim 12, Wen, Corum and Zuber together disclose all the elements of claim 11 as above and in the first configuration a pulse generator or the pulse generator applies a pulse of the first sense and a controlled form to the memristor that is synchronised to the time-varying signal, and wherein in the third configuration a train of pulses of the second sense is applied to the memristor based on rectification of the time-varying signal, wherein the train of pulses has a fixed duration that is sufficient to re-set the electrical characteristic of the memristor (these are design variations common in technology).

Regarding claim 13, Wen, Corum and Zuber together disclose all the elements of claim 1 as above and through Wen further
circuitry for using power transferred by the received time-varying signal to the apparatus (Fig. 3 and pg:11 describes a data processing apparatus and for convolution calculation of the computing device, the input data can be realized with the convolution calculation of the convolution of the function of the weights is multiplied, and can simply and quickly change the realization of the function of the weight of the convolution, improves the efficiency of the convolution calculation, the power consumption is reduced).

Regarding independent claim 15, Wen discloses an system (Figs. 1-10) comprising: 
an apparatus (Fig. 3) comprising: 
a memristor (Fig. 3 and pg:16 describes memristor); 
circuitry for wirelessly receiving, from another apparatus, a time-varying signal (Fig. 3 and pg:16 describes unit 310 receiving a voltage signal from unit 330); 
circuitry for enabling (Fig. 3 shows that there are switches), responsive to the received time-varying signal, provision of one or more pulses to the memristor to change an electrical characteristic of the memristor (Claim 1 and pg:17 describes changing resistance value of the memristor); 
circuitry for wirelessly signalling to the other apparatus when the electrical characteristic of the memristor reaches a threshold value (claims 1-2 and pg:16-17 describes resistance value being converted to voltage/current and crossing a threshold value) and,
in response to the electrical characteristic of the memristor reaching the threshold value, for determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset of the memristor; and
circuitry for re-setting the electrical characteristic of the memristor and the other apparatus (Fig. 3 and pg:17 describes reset unit 320 with the memristor connected, for controlling memristor resistance value), wherein the other apparatus comprises: 
Wen is silent about and in response to the electrical characteristic of the memristor reaching the threshold value, for determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset of the memristor; and circuitry for wirelessly providing the time-varying signal; circuitry for wirelessly detecting a signal indicating that the electrical characteristic of the memristor has reached a threshold value; and circuitry for estimating a temperature of the apparatus in dependence upon when the signal is wirelessly detected.
However, Zuber teaches in response to the electrical characteristic of the memristor reaching the threshold value, for determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset of the memristor (Figs. 5-6. Table 1 and Specification describes that associated PSV value is determined from the time period dt since the last reset until the upper or lower threshold value is reached), and
Corum teaches circuitry for wirelessly providing the time-varying signal; circuitry for wirelessly detecting a signal indicating that the electrical characteristic of the memristor has reached a threshold value (Fig. 21 and col:47; line:34-64 describes that computing device 418 may receive notice of an incoming pulse through the communication networks discussed, or other wired or wireless communications such as a data signal, including for example a data signal sent by varying the field strength of the guided surface wave at some time before the pulse); and circuitry for estimating a temperature of the apparatus in dependence upon when the signal is wirelessly detected (col:28; line:1-28 describes measuring temperature variation), and
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Zuber and Corum to Wen such that in response to the electrical characteristic of the memristor reaching the threshold value, for determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset of the memristor in order to provide with an improved device and an improved method for energy management as taught by Zuber (Disclosure) and circuitry for wirelessly providing the time-varying signal; circuitry for wirelessly detecting a signal indicating that the electrical characteristic of the memristor has reached a threshold value; and circuitry for estimating a temperature of the apparatus in dependence upon when the signal is wirelessly detected in order to provide guided surface wave receive structure with a pulse protection circuit as taught by Corum (Fig. 21 and corresponding section of the specification) respectively.

Regarding claim 16, Wen, Zuber and Corum together disclose all the elements of claim 15 as above and through Wen further
the other apparatus comprises: circuitry for determining the number of pulses applied to the memristor by the apparatus between the previous reset of the memristor and detecting the signal indicating that the electrical characteristic of the memristor has reached a threshold value (Fig. 3 and claim 1-3); and 
Also Corum teaches circuitry for using the determined number of pulses to look-up a temperature value dependent on the threshold value and the number of pulses (col:28; line:1-28 describes measuring temperature variation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Corum to modified Wen such that circuitry for using the determined number of pulses to look-up a temperature value dependent on the threshold value and the number of pulses in order to provide guided surface wave receive structure with a pulse protection circuit as taught by Corum (Fig. 21 and corresponding section of the specification).

Regarding independent claim 17, Wen discloses a method (Figs. 1-10) comprising: 
wirelessly receiving from another apparatus, a time-varying signal (Fig. 3 and pg:16 describes unit 310 receiving a voltage signal from unit 330);
enabling, responsive to the received time-varying signal, provision of one or more pulses to a memristor to change an electrical characteristic of the memristor (Claim 1 and pg:17 describes changing resistance value of the memristor by applying pulses); 
wirelessly signalling to the other apparatus when the electrical characteristic of the memristor reaches a threshold value (Claims 1-2 and pg:16-17 describes resistance value being converted to voltage/current and crossing a threshold value) and,
in response to the electrical characteristic of the memristor reaching the threshold value, determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset of the memristor;
re-setting the electrical characteristic of the memristor (Fig. 3 and pg:17 describes reset unit 320 with the memristor connected, for controlling memristor resistance value).
Wen does not explicitly show wireless communication, and in response to the electrical characteristic of the memristor reaching the threshold value, determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset of the memristor;
However, Corum teaches wireless communication (Fig. 21 and col:47; line:34-64 describes that computing device 418 may receive notice of an incoming pulse through the communication networks discussed, or other wired or wireless communications such as a data signal, including for example a data signal sent by varying the field strength of the guided surface wave at some time before the pulse), and
Zuber teaches in response to the electrical characteristic of the memristor reaching the threshold value, determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset of the memristor (Figs. 5-6. Table 1 and Specification describes that associated PSV value is determined from the time period dt since the last reset until the upper or lower threshold value is reached).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Corum and Zuber to Wen such that there are wireless communication, and in response to the electrical characteristic of the memristor reaching the threshold value, determining a number of pulses applied to the memristor or a time period that is equivalent to the number of pulses since a previous reset of the memristor in order to provide guided surface wave receive structure with a pulse protection circuit as taught by Corum (Fig. 21 and corresponding section of the specification) and to provide with an improved device and an improved method for energy management as taught by Zuber (Disclosure) respectively.


Regarding claim 18, Wen, Corum and Zuber together disclose all the elements of claim 17 as above and through Wen further
the enabling, responsive to the received time-varying signal, provision of one or more pulses is configured to provide, responsive to the received time-varying signal, a periodic sequence of pulses, wherein the re-setting the electrical characteristic of the memristor is configured to reset the electrical characteristic of the memristor to a first resistance value, wherein the wirelessly signalling is configured to wirelessly signal when the resistance of the memristor reaches the threshold value, and wherein the number of pulses provided to the memristor to change the resistance of the memristor from the first resistance value to reach the threshold value is a temperature indicator (Claim 1-3, Fig. 3 and corresponding sections of the specification),
Also Corum teaches wireless communication and monitoring temperature variation (Fig. 21 and col:47; line:34-64 describes that computing device 418 may receive notice of an incoming pulse through the communication networks discussed, or other wired or wireless communications such as a data signal, including for example a data signal sent by varying the field strength of the guided surface wave at some time before the pulse. col:28; line:1-28 describes measuring temperature variation).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Corum to modified Wen in order to provide guided surface wave receive structure with a pulse protection circuit as taught by Corum (Fig. 21 and corresponding section of the specification).

Regarding claim 19, Wen, Corum and Zuber together disclose all the elements of claim 18 as above and through Wen further
 the first resistance value is greater than the threshold value and each provided pulse reduces a resistance of the memristor (Claim 1 describes mechanism of either reducing resistance value or increasing it).

Regarding claim 20, Wen, Corum and Zuber together disclose all the elements of claim 19 as above and through Wen further
the received time-varying signal is a regular periodic signal used as a synchronisation signal (pg:20 describes that when the tri-state gate when the resistance is adjusted unit, can be done through the control terminal of the tri-state control of the on-time, can control a tri-state gate the input end of the input voltage signal and the duration of, for example, the current to be achieved by the memristor resistance of the applied voltage required for the duration of time is 5 seconds, but the resistance is adjusted the input end of the input voltage signal cycle of 10 seconds, at this moment can use a tri-state gate as the resistance is adjusted unit, a tri-state gate the control end of the control input can be the input voltage signal sustained 5 seconds later, control the resistance value of the output of the adjusting unit in the high impedance state, namely the control end of the input voltage is lower than the turn-on voltage of a tri or 0, in this case, the adjusting unit is equivalent to the resistance value of the resistor is connected of the past does not have, therefore memristor resistance value of the external voltage can be maintained for 5 seconds to achieve the resistance value, i.e. the tri-state gate can conveniently control the memristor of the duration of the applied voltage, simplified memristor resistance adjustment process).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (HUAWEI TECH CO LTD; UNIV HUAZHONG SCIENCE TECH) in view of Corum et al. (US 10559893), Zuber (DE 10145271) and Li et al. (US 20200258587).

Regarding claim 7, Wen, Corum and Zuber together disclose all the elements of claim 1 as above but they do not disclose circuitry for wirelessly signalling to the other apparatus when the electrical characteristic of the memristor reaches a threshold value comprises a voltage divider circuit, the voltage divider circuit comprising the memristor as a variable resistor connected via a node to a fixed resistor, and a comparator configured to receive an input from the node of the voltage divider circuit.
However Li teaches the circuitry for wirelessly signalling to the other apparatus when the electrical characteristic of the memristor reaches a threshold value comprises a voltage divider circuit, the voltage divider circuit comprising the memristor as a variable resistor connected via a node to a fixed resistor, and a comparator configured to receive an input from the node of the voltage divider circuit (Figs. 4-6 and [0043], [0048], [0052] describes voltage divider circuit with memristor. [0025] describes comparator part).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Li to modified Wen such that circuitry for wirelessly signalling to the other apparatus when the electrical characteristic of the memristor reaches a threshold value comprises a voltage divider circuit, the voltage divider circuit comprising the memristor as a variable resistor connected via a node to a fixed resistor, and a comparator configured to receive an input from the node of the voltage divider circuit in order to provide significant power saving of memristor aCAM enabling the application of CAMs to more generalized computation as taught by Li ([0025]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (HUAWEI TECH CO LTD; UNIV HUAZHONG SCIENCE TECH) in view of Corum et al. (US 10559893), Zuber (DE 10145271) and Hu (CN 206672002).

Regarding claim 14, Wen, Corum and Zuber together disclose all the elements of claim 1 as above but they do not disclose a protective non-toxic housing suitable for in-vivo use.
However, Hu teaches a protective non-toxic housing suitable for in-vivo use (In the utility model, it describes a non-toxic and protective shell).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Hu to modified Wen such that a protective non-toxic housing suitable for in-vivo use in order to provide good inflaming retarding function as taught by Hu (In the utility model).

Response to Arguments
Applicant’s arguments with respect to independent claims 1, 15 and 17 have been considered but are moot because the new ground of rejection rely on newly found reference Zuber (DE 10145271) along with previously used references.
Rejections are maintained at-least for above mentioned reasons. Details will be found under “Claim Rejections”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gilson (US 20100332941) --- Fig. 9 and paragraph [0093]
Ganesan et al. (US 20130066451) --- paragraph [0035]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        7/27/2022